DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6, 8-13, 15, 17-22, 24, and 26-30 are allowed.  The claims are drawn to a cured nut waste composite comprising a nut waste component, a binder components and comprising at least one fungus, one bacterial or a combination of bacterial and fungus.   The nut waste component has a recited size and is from nut shell or hull.  The binder is PHB, PHA, a combination of PHB and PLA, natural latex, guayule, etc.
The claims are allowable over the closest prior art as noted below:
Munoz (WO 2019/113520) teaches a cured (claims 13-14) nut waste composite comprising:
1 to 99 wt. % of a biological material ([0045]) which is a nut waste component which is a shell or hull ([0034]) of a nut such as peanut or coconut ([0035]).
1 to 99 wt. % of a binder ([0046]) which can be polyhydroxybutyrate ([0029]), polyhydroxyalkanoate ([0029]) or a blend of PLA and PHB ([0027]) 
The nut shell or hull has a size that can range from 1 nm to 1 mm ([0041]).
	While Munoz fails to explicitly state the recited elastic modulus and break stress of the cured nut waste component.  Munoz also fails to teach the incorporation of the fungus or bacteria.
Miura et al (US 2002/0064495) teaches that shells of nuts contain cellulose, hemicellulose and lignin as major components ([0018]).  However, it fails to teach or suggest the other components of the claimed invention.
Zhu (CN 108641256, please refer to Derwent 2018-81299F for English summary and mapping) teaches a nut shell used in a plastic composite (Description) wherein the pH of the nut shell is 7. 1 (Description). However, it fails to teach or suggest the other components of the claimed invention.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764